
	
		II
		111th CONGRESS
		2d Session
		S. 3950
		IN THE SENATE OF THE UNITED STATES
		
			November 17, 2010
			Mr. Kerry (for himself,
			 Mr. Dodd, Mr.
			 Casey, and Mr. Bingaman)
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XVIII of the Social Security
		  Act to provide for the application of a consistent Medicare part B premium for
		  all Medicare beneficiaries for 2011.
	
	
		1.Short titleThis Act may be cited as the
			 Medicare Premium Fairness
			 Act.
		2.Medicare part B premium for
			 2011Section 1839 of the
			 Social Security Act (42 U.S.C. 1395r) is
			 amended—
			(1)in subsection (a), by adding at the end the
			 following new paragraph:
				
					(5)The monthly premium under this subsection
				for 2011 shall be the monthly premium under this subsection for
				2009.
					;
				and
			(2)in subsection (i)(3)(A), by adding after
			 and below clause (ii) the following:
				
					In applying clause (ii) for 2011,
				the monthly actuarial rate described in such clause shall be such monthly
				actuarial rate for
				2009..
			
